—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered April 26, 1994, convicting defendant, upon his guilty plea, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 21/2 to 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We find no basis to disturb the findings of the hearing court with respect to the credibility of witnesses (see, People v Prochilo, 41 NY2d 759). Concur—Murphy, P. J., Sullivan, Milonas, Rubin and Andrias, JJ.